GUY, J.
Plaintiff appeals from a judgment entered upon the verdict of a jury in favor of defendants in an action on a promissory note given in payment for goods sold and delivered by plaintiff to the firm of Mayer & Co. and signed by the defendant Mayer as a member of said firm. The defendants introduced evidence to the effect that there were two firms of the same name, Mayer & Co., doing business at the same place, one firm composed of the several defendants, and the other firm consisting of one Simpson, doing business under said firm name, and that the transaction in question was for the latter firm, and not for the firm composed of the defendants.
Plaintiff’s witness testified that plaintiff had previous transactions with the defendant firm, that plaintiff had never been informed of the existence of Simpson, and that in the particular transaction in which the note was given defendant Mayer urged that certain terms should be agreed upon to satisfy bis partner, Mr. Rich, one of the defendants. It is convincingly established by the evidence that the goods sold and delivered by plaintiff were for and at the request of the defendant firm, and that the note sued upon was signed by defendant Mayer on behalf of the defendant firm, and given to plaintiff in part payment of a debt owed by defendant firm to plaintiff.
The verdict is entirely against the weight of evidence, and must be reversed, with costs, and judgment directed in favor of plaintiff for the amount of the note and costs.
PENDLETON, J., concurs.